FILED
                           NOT FOR PUBLICATION                                 JAN 27 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CAROLINE J. KARL,                                No. 11-17941

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00473-RCJ-VPC

  v.
                                                 MEMORANDUM*
QUALITY LOAN SERVICE CORP.; et
al.,

              Defendant - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Robert C. Jones, District Judge, Presiding

                           Submitted January 15, 2014**
                             San Francisco, California

Before: GRABER and NGUYEN, Circuit Judges, and DEARIE, Senior District
Judge.***


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Raymond J. Dearie, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Plaintiff Caroline J. Karl appeals the district court’s denial of her motion to

remand this quiet title action to Nevada state court. Reviewing de novo, Chapman

v. Deutsche Bank Nat’l Trust Co., 651 F.3d 1039, 1043 (9th Cir. 2011) (per

curiam), we affirm.

      The district court properly exercised its removal jurisdiction pursuant to 28

U.S.C. §§ 1332, 1441(b). The appeal therefore hinges on whether, despite its

proper exercise of removal jurisdiction, the district court was nevertheless required

to abstain from hearing Karl’s action and remand the proceedings to state court in

accordance with either the doctrine of prior exclusive jurisdiction or the abstention

doctrine set forth in Colorado River Water Conservation District v. United States,

424 U.S. 800 (1976). See Chapman, 651 F.3d at 1043-44; 40235 Wash. St. Corp.

v. Lusardi, 976 F.2d 587, 588 (9th Cir. 1992) (per curiam). That issue does not

depend on the Nevada Supreme Court’s resolution of the question we certified in

Chapman: whether an action to quiet title is properly characterized as in personam,

in rem or quasi in rem. See Chapman v. Deutsche Bank Nat’l Trust Co., 302 P.3d
1103, 1108 (Nev. 2013). Rather, the issue depends on whether the doctrine of

prior exclusive jurisdiction or Colorado River abstention even applies when a

single in rem or quasi in rem action is properly removed and no other parallel state




                                          2
court proceeding exists in which the state court has exercised jurisdiction over the

res.

       We recently answered that question in the negative. Sexton v. NDEX W.,

LLC, 713 F.3d 533, 537-38 (9th Cir. 2013). “The doctrine of prior exclusive

jurisdiction applies to a federal court’s jurisdiction over property only if a state

court has previously exercised jurisdiction over that same property and retains that

jurisdiction in a separate, concurrent proceeding. Where, as here, the defendant

appropriately removes the case to federal court, the state court’s jurisdiction over

the property terminates, and the federal court’s jurisdiction begins.” Id. at 537

(citations omitted). “[A]s with prior exclusive jurisdiction, Colorado River

abstention does not apply absent ‘pending state court proceedings’ involving the

same property.” Id. at 538 (quoting Lusardi, 976 F.2d at 588). Sexton controls the

result here.

       AFFIRMED.




                                           3